Citation Nr: 1809264	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.

2.  Entitlement to service connection for a neurological disorder, claimed as nerve damage, all over burning sensation. 

3.  Entitlement to service connection for drainage, left ear.

4.  Entitlement to service connection for residuals, root canal.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

During the course of his appeal, the Veteran requested a videoconference hearing, which was scheduled to take place in May 2017.  In May 2017, the Veteran withdrew his request for a hearing; thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (d). 

The issue of service connection for a neurological disorder claimed nerve damage, burning sensation, all over, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ankle sprain is attributable to or related to service.  

2.  The Veteran does not have a diagnosis of drainage, left ear.  

3.  A dental trauma to the number 30 tooth was not manifested by the loss of substance of the maxilla or mandible due to trauma or osteomyelitis during the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  Right ankle sprain was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  The criteria for entitlement to service connection for drainage of the left ear have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

3.  The criteria for service connection for a dental disorder due to trauma, claimed as residuals of a root canal, for compensation purposes have not been met.  38 U.S.C. §§ 1110, 1131, 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In July 2009, VA made a formal finding that the Veteran's service treatment records (STRs) were unavailable.  The Veteran found that his records were still with his active duty unit and in June 2014, the Veteran submitted his STRs from May 2004 to June 2008.  Though the Veteran's submitted STR's seem complete, the Board notes that there is no record of a separation examination, but rather a post-deployment examination.  The Board finds that any additional efforts to obtain any outstanding records would be futile as the Veteran submitted his complete military record.  The Board finds that the unavailability of some of the Veteran's records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Right Ankle Sprain

The Veteran contends that he developed a right ankle sprain in-service.  His STRs do not show complaints of, treatment for, or a diagnosis of any right ankle condition.  His May 2004 entrance examination and May 2008 post-deployment examination were silent for ankle conditions.  

Post-service, in May 2009, ankle images revealed a normal left ankle and a small ossicular density projected over the anterior end of the talotibial joint of the right ankle that was otherwise a normal right ankle

During a June 2009 VA general medical examination, the Veteran stated that he sprained his right ankle when he was in Iraq.  He was running with full gear and his ankle had remained weak and had rolled easily since.  When he had to stand for long period of time, he wore a right ankle support.  Often, his ankle was swollen and popped.  The VA examiner found that the Veteran's right ankle was not tender, but showed slight swelling at 26 centimeters when compared to the left ankle which measured 25.5 centimeters.  There was slight pain of the right ankle upon range of motion testing.  The Veteran was diagnosed with a chronic right ankle sprain.

August 2009 VA treatment records revealed complaints of bilateral ankle pain and right ankle swelling.

The Veteran served in combat in Iraq and his DD Form 214 confirms that he resultantly was awarded the Combat Medical Badge.  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board finds that, given the report of a right ankle sprain during service and the Veteran's statements that he continued to experience right ankle sprains during the many years since his service, combined with the May 2009 right ankle image noting a slight abnormality of the right ankle, the Board finds that his statements are credible and, thus, ultimately probative and add favorable weight to the claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

For these reasons and bases, the Board finds that the ankle sprain in service, as conceded by VA in light of the Veteran's combat service, resulted in the Veteran being diagnosed with a current chronic right ankle sprain.  See Reeves.  And since the Board also accepts that the disability continued thereafter, per the probative lay evidence, the Board finds that the right ankle sprain in service resulted in permanent disability by way of a chronic right ankle sprain.  

Therefore, service connection for a chronic right ankle sprain is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102. 

Accordingly, service connection for a chronic right ankle sprain is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

Left Ear

The Veteran's STRs indicated that in January 2005, the Veteran had water in both ears.  His ears were irrigated, drained, and he was able to hear much better.  His May 2004 entrance examination indicated that his ears were normal and his May 2004 medical history noted that he had a left ear tympanoplasty when he was 12 years old, yet he did not report ear trouble.  During a September 2006 physical for a headache, the Veteran's bilateral outer ear, external auditory canals, tympanic membranes, and middle ear were normal.

Post-service, in June 2009, the Veteran had a VA general medical examination.  The Veteran stated that he had a great deal of underwater training, which caused left ear problems.  He reported that his left eardrum was perforated and was given antibiotics.  He reported no recurrence of left ear perforations or drainage as he no longer engaged in underwater training.  

During a September 2009 VA ear, nose, and throat consultation, the Veteran denied any ear discharge.  

The United States Court of Appeals for Veterans Claims (Court) consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). A "current disability" means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, there are no current diagnoses of drainage of the left ear.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for drainage of the left ear is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Root Canal

The Veteran contends that he has residuals of a root canal he had in service.  

Dental STRs revealed that the veteran had an incomplete crown of his number 30 tooth in February 2008.  In March 2008, he bit down hard and part of his number 30 tooth fractured and the fractured piece was removed.  In April 2008, the Veteran had a subgingival fracture of the facial cups of the number 30 tooth and was given a temporary filling.  His crown work was completed in August 2008.  There is no record of the specific injury to the tooth, but there is evidence of treatment, as noted. 

In May 2009, the Veteran underwent a VA examination for dentistry.  His claims file was reviewed.  During service he had sensitivity and later pain on the lower right side of his jaw.  In 2008, part of his tooth number 30 broke off and he was provided a temporary filling and referred to a specialist who completed a root canal.  A civilian dentist fabricated a crown for his tooth.  He reported that the tooth has been sensitive since the root canal and that he afraid to bite down because he was afraid of breaking the tooth again.  On examination, a radiograph of the number 30 tooth confirmed a root canal with full crown.  The Veteran had fair to poor oral hygiene with plaque and stains generally present.  He had advanced wear for his age with flattening of the occlusal table, although he denied grinding his teeth.  The VA examiner stated that sensitivity is not unusual and can sometimes last over a year from the root canal.  The examiner opined that the Veteran's tooth problems are not a result of battle or accident trauma incurred on active duty.  More likely they are a result of his heavy parafunctional habit of tooth grinding that led to the tooth damage and the need for root canal therapy.

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150. These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

Although the Veteran received in-service treatment to tooth number 30, the dental records do not reveal loss of bone of the maxilla or mandible not due to edentulous atrophy or periodontal disease.  The Board finds that the record does not show that the Veteran sustained any damage to his maxilla or mandible, or suffered any other impairment involving the mandible, ramus, or maxilla, during service.  For these reasons, the Board finds that the claim for service connection for a dental disorder due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle sprain, is granted.

Service connection for drainage, left ear, is denied.

Service connection for a dental disorder claimed as residuals, root canal, for compensation purposes, is denied.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

Though the Veteran's STRs and VA treatment records are silent for nerve damage or a burning sensation all over, during his June 2009 VA general medical examination, the Veteran reported a burning pain in his knees, a burning sensation in his abdomen, and a burning sensation that began in his right shoulder and went down his arm to his fifth finger.

The Board notes that the Veteran has not been afforded a VA examination to include a VA medical opinion in order to determine if the Veteran has a neurological disorder (claimed as nerve damage with a burning sensation all over) is etiologically related to service-connected right shoulder impingement, service-connected right knee patellofemoral pain syndrome with arthritis, or service-connected left knee patellofemoral pain syndrome with arthritis.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C. § 5103A(d).  In this case, a VA medical opinion that addresses the question of secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of the claimed neurological disorder (claimed as nerve damage and all over burning sensation).  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current nerve damage with a burning sensation all over is proximately due to, or the result of, the service-connected right shoulder impingement, service-connected right knee patellofemoral pain syndrome with arthritis, or service-connected left knee patellofemoral pain syndrome with arthritis.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current nerve damage with a burning sensation all over is permanently aggravated by the Veteran's service-connected right shoulder impingement, service-connected right knee patellofemoral pain syndrome with arthritis, or service-connected left knee patellofemoral pain syndrome with arthritis.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

3.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


